On January 27,1992, the Defendant was sentenced to ten (10) years for theft, plus was given credit for 94 days time served.
On May 8,1992, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and was represented by Penni Probert, Legal Intern from the Montana Defender Project. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, hut also to increase it if such is possible. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be amended to ten (10) years, all of which shall be suspended. Plus the following conditions shall be imposed:
(1) That the defendant be placed under the jurisdiction of the Department of Corrections subject to any and all rules of that Department.
(2) That the defendant not consume any alcoholic beverages nor will he consume any drug that is not prescribed by his physician in the quantities prescribed. In the event that he is prescribed medication by a physician, he shall report this to his probation officer within 72 hours.
(3) That he not be allowed to drive a motor vehicle without having liability insurance and without being licensed by the Montana authorities or any other jurisdiction while on probation.
(4) That he must enroll and successfully complete the Faith Works Treatment Program in Kalispell, Montana, under the direction of Mr. Bill Davison. In the event he transfers to another jurisdiction, he shall enroll in a similar program.
(5) The defendant must pay $105 restitution on a payment schedule to be set by his probation officer through the Flathead County Clerk and Recorders Office.
The reason for the decision is there is a great disparity between the sentence the petitioner received and that of his co-defendant, Mr. Steve Phillips.
Hon. Ed McLean, Chairman, Hon. Thomas M. McKittrick, Judge.
The Sentence Review Board wishes to thank Ms. Penny Probert, Legal Intern from the Montana Defender Project for her assistance to the defendant and to this Court.